  Case: 2:19-cv-00845-EAS-KAJ Doc #: 9 Filed: 04/30/20 Page: 1 of 2 PAGEID #: 50



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


RANDY G. ROSS,

                       Plaintiff,
       v.                                              Civil Action 2:19-cv-845
                                                       Judge Edmund A. Sargus
                                                       Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA, et. al.,

                       Defendants.

                             REPORT AND RECOMMENDATION

       On January 22, 2020, Judge Sargus adopted the Undersigned’s recommendation denying

Plaintiff’s Motion for leave to Proceed in forma pauperis and ordered Plaintiff to pay a one-time

filing fee in the amount of $400 within fourteen days. (Doc. 7). The Clerk mailed a copy of that

Order to Plaintiff at the P.O. Box he provided on his Complaint, but it was returned as

undeliverable. (See Doc. 8). It is Plaintiff’s duty to keep the Court updated on his current mailing

address. And because Plaintiff has failed to pay the filing fee in accordance with the Court’s

directive, it is RECOMMENDED that this case be DISMISSED without prejudice for want of

prosecution. See, e.g., Gravitt v. Tyszkiewicz, 14 F. App’x 348, 348 (6th Cir. 2001).

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in
  Case: 2:19-cv-00845-EAS-KAJ Doc #: 9 Filed: 04/30/20 Page: 2 of 2 PAGEID #: 51




part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: April 30, 2020                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
